Title: James Moylan to the American Commissioners, 1 May 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient pmo May 1778
The restriction Captain Jones has laid the Intendent of Brest under, respecting the prize he sent in there, gives the Admiralty a power over her that will cause infinite delay and very heavy expences on this and every future occasion, if the president [precedent] be admited. I take the liberty of mentioning this matter to you, as I think you may adopt a different plan more for the public good. I have the honor to be respectfully Honorable Gentlemen Your most obedient humble Servant
James Moylan
 
Addressed: To / The Honorable Plenipotentiary / Ministers from the United / States of America.
Endorsed by John Adams: Moylan. 1st May 1778
